Title: From Thomas Jefferson to Timothy Bloodworth, 29 January 1804
From: Jefferson, Thomas
To: Bloodworth, Timothy


               
                  Dear Sir 
                  Washington Jan. 29. 1804.
               
               I thank you for the seed of the fly trap. it is the first I have ever been able to obtain, and shall take great care of it. I am well-pleased to hear of the progress of republicanism with you. to do without a land tax, excise, stamp tax & the other internal taxes, to supply their place by economies, so as still to support the government properly & to apply 7,300,000 D. a year steadily to the paiment of the public debt; to discontinue a great portion of the expences on armies & navies, yet protect our country & it’s commerce with what remains; to purchase a country as large & more fertile than the one we possessed before, yet ask neither a new tax, nor another souldier to be added, but to provide that the country shall by it’s own income pay for itself before the purchase money is due; to preserve peace with all nations, and particularly an equal friendship to the two great rival powers France & England, and to maintain the credit & character of the nation in as high a degree as it has ever enjoyed, are measures which I think must reconcile the great body of those who thought themselves our enemies; but were in truth only the enemies of certain jacobinical, atheistical, anarchical, imaginary caracatures, which existed only in the land of the raw head & bloody bone beings created to frighten the credulous. by this time they see enough of us to judge our characters by what we do, and not by what we never did, nor thought of doing, but in the lying chronicles of the newspapers. I know indeed there are some characters who have been too prominent to retract, too proud & impassioned to relent, too greedy after office & profit to relinquish their longings, and who have covered their devotion to monarchism under the mantle of federalism, who never can be cured of their enmities. these are incurable maniacs, for whom the hospitable doors of Bedlam are ready to open, but they are permitted to walk abroad while they refrain from personal assault.
               The applications for Louisiana are so numerous that it would be immoral to give a hope to the friends you mention. the rage for going to that country seems universal. Accept my affectionate salutations & assurances of great esteem & respect.
               
                  Th: Jefferson 
               
            